VVVVVV Caée 2219-CV-10766-D|\/|L-APP ECF NO. 1-2 filed 03/14/19 PagelD.€ Page l Of 7

S"B."AV§§J @§ §/.H€:THEG£%N

SUSM Dé>\:@m

W£§YN§, ¢C@UN'§Y €]{RC§E§ C®§JRV_§

MA§LE MANOR §EHABILITATION szsce NG,: wN§
CENTER LLC 21 limited liability company Honomble
MA§LE I\/IANOR NEURO CENTER INC., .
Mich1ga.11 colpomzion JOSE S_
E\/'AUGELISTA, HL Ix/E.D,, §.C_, a Michigan

oorpormion and LWONIA DlAGNOSTIC

CENTER_ § .C, a Michigzm corporacicn, A

§ETER EVANGELLS TA lx/..,D § C,, a

Michigzm coi_~poration, A_DVANCED WOUND

CARE Ai\TD> HY§ERBARIC l\/_'” ED1CH\IE OF

MICHIGAN TNC., a Michigan corporation,

 

§lg.intiffs,
~VS.,

GALLAGHER BASSETT SER`x/ICES am
Insu'f‘ahce Company, NATIONAL UNION FIRE
;,INSURAMCE CC}MPANY OF §§ETFSBU§ GH
3th §YU/,ixNI/x find FIRST M\{Z,: ; `

Aitomey and Counselor at Law _

 

Defendzm.ts.

 

MARCUS EVANGELISTA P C (P60397)
M*u¢~u:z §§ '§11;;6113:21 `C§A MBA ESQ
N;tom§y 101 §§,‘él~imiif"s

7071 Orchard Lake Road, Suite 333

West Bloc)mfield MI 48322

Phone (248) 626 1114;1?261(248) 626 3918
.l\/§.z;cu:»(?)a"mn!emanorrelmb corn

 

. Marcus Evange|isia PC

Thez”e z`s no of/zer pending 01 1650!1#61?*15£1?1??¢)¢6{20/1 m hiring oz¢i ofa'he
iransac!z`ozz 01 occurz ence alleged m l/ze 1;0/)7})1'6?1‘;‘?2‘

NF FELED EN MY OFFECE Caih§,’ i\/i. Gar¥’e‘if WAYNE COUNT"'{' CE_EH§"§. 'E;'ZZ!ZU'E® BIUUAM

-_;:SQ;;x./.l.z>_:w;x;:ir»:'il?11:1\?';§;11111’ 13116~1’111\§1‘1

 

NO»W CGIVEE Plaintiffs, by and through their attorney, and file this Complaint

? S-UUUBSZ-

against Defendants, GALLAGHER BASSETT SERVlCES, an Insurance Company,

 

 

 

EXHlBlT

__H__

 

Snse.n Di;rso'n

'l!QZ/ZU'B§ ZB:O‘G iativi

19-000382-5\£? i:lLED li\l MY GFFECE Ceil°\y l\fl. Garreit W;@\`i’i\l§ C@UNTY CLERK

 

Attomey and Counse»|or at Lavv

Marcus Evangelista F'C

 

, , ,, ,,,,,,, ,T
',

in

Case 2:1§-cv-10766-DML-APP ECF No. 1-2 filed 03/14/19 Page|D.? Page 2 of 7

l`\lATlUl\lAL UNlOl\l FIRE il\lSURANCE CGl\/.lPANY OF PHTSBURGH,

PERWSYlo\/'ANIA and FIR.ST AMERICA, as follovvs:

THE EYAEKTHES fsitii:§ilill§§i$]®l@:'i`i@lti

ta. Plaintift`s l\/iaple l\/isnor Rebabilitation Center, LLC, and Maple ivlsnor
Neuro Center, inc [liereai‘ter jointly referred to as °‘Maple ivianor""] ste l\/iicl'iigan
companies do'mg business in Wayne County, l\/iicliigan, and are authorized to transact the
business of providing reasonably necessary productsg services and ecconnnodetions for
en individnsl’s care, recovery and rehabilitation in the State of lviicbigan.

lb, Plsintiff livonia Diagnostic Center, P.C. [beresfter “`LDC”] is s lviicliigan
professional corporation doing business in Wsyne Cou;nty, l\/.iicnigan, and is authorized to
transact the business of providing reasonably necessary products services end
accommodations for an individual’s care, recovery end rehabilitation in the State of
l\/licliigan.

lc. Plaintiff lose S. Evangelists, ill, M.D., P.C. [liereafter “JSE”] is a
l\/l'ichigan professional corporation doing business in Wayne County, Micln'gan, and is
authorized to transact the business of providing reasonably necessary products services
and accommodations for an individual’s care, recovery and rehabilitation in the State of
l\/iichigan.

ld. Plaintiff A. Peter Evangelista, l\/l.D., P.C. [hereafter “APE”] is a l\/iicliigan
professional corporation doing business in Wayne County, l\/lichigan, and is authorized to
transact the business of providing reasonably necessary products services and

accommodations t"or an individuai’s care, recovery and rehabilitation in the S'tate of

'tEJ~UUUtSoZ-l\il: l:ll.i§l) ll\i M`r’ OFl:ICE Ceihy l\/i Gnrrei'l Wr¢\`t’i‘i§ *C@Ubi'll’ CLEF”\M l!Z'Z/Qi§l@ S:®G,Alvl Snsat‘t Dl;<eot':

Case 2:19-cv-10766-DI\/|L-APP ECF No. 1-2 filed 03/14/19 Page|D.S Page 3 of 7

 

Ai'lomey and Counselor et Law ~

l\/lsrcus Evange|ista F'C

 

v
l

l,_,j

l\/.l.ichigan.

le_ Plaintifr" Advanced Wound Care and Hyperbaric Medicine of l‘\/iicl:nigan3
lnc. lliereai’ter “Advanced Wound Care”] is a Michiga;n professional corporation doing
business in Wayne Countyj l\/iichigan, and is authorized to transact the business of
providing reasonably necessary products services and accommodations for an
individualis care, recovery and rehabilitation in the State of l\/lichigan.

lt". MlCHAEL EDWARDS [ hereafter “patient” or “insured”] was involved in
a motor vehicle accident and sustained accidental bodily injuries arising out of the
operation of a rnotor vehicle rl`he patient has provided an assignment of recovery to
Plaintiffs t`or the collection of unpaid medical bills in the ordinary course
2a Defendants, GALLAGHER BASSETT SERVICES, an insurance Company,
NATIONAL 'UNION FlRE lNSURANCE CGMPAN`Y GF PlTTSBURGl-l,
PENNSYLVANIA and FIRST Al\/lERlCA, [hereat`ter “lnsurance Coinpanies”] are
Michigan insurers, authorized to transact the business of issuing and servicing no~fault
insurance policies in the state of Michigan, and do, in fact, regularly and systematically
conduct business in Wayne County, l\/lichigan.

3_ Venue is proper in Wayne County under the venue statute, l\/lCL
600.1621, because Det`endants and Plaintiffs do business in Wayne County, lv.lichigan.

4. Subject matter jurisdiction is proper because the amount in controversy is
in excess of Twenty»Five Thousand ($25,000.00) and the subject matter of this litigation

is otherwise Within the jurisdiction of this llonorable Court.

Susao Ui><son

'l 122;'?.@'§ §§ B:©@ l5th

‘WAYNE §;Ul.li*l`l`r” Cl_ERl<

'lQ»{)OOBBZ=Nl: Fll_ElJ ll\l i\/l"t’" OFFICE Cell'ty bd Garl'€lt

Case 2:19-cv-10766-Dl\/lL-APP ECF No. 1-2 filed 03/14/19 PagelD.Q Page 4 of 7

 

/~\'ltomey and Counse¥or at Law ~ »

w _. l\/larcus E\/angetlsta PC

 

l

_ y potter mr
statistician ann constance terjro_ltsroa'
j'tsors~tra?ttsrttn'r on-t~to~aat__ _ teiatstt§s_rrs'

 

5. Plaintifts re~allege and incorporate the preceding paragraphs ot` this
Complaint as it they v\/ere restated in tlieir entirety

6_ Patient insured Was involved in a motor vehicle accident and sustained
accidental bodily injuries arising out ot` the operation of a motor vehicie, as a motor
venicle, and at the tirne, qualified as an insured individual of the Lnsurance Coinpanies
pursuant to one or more of the provisions set forth in §31l4 and/or §3115 of tire
l\/lichigan No~Fault Autoinobile lnsurance Act [MCL 5 00.3 lOl et seq].

'7. A_s a result ot` this motor vehicle accident5 tlris patient vv'as statutorily and
contractually entitled to recover no~t`ault personal protection insurance benefits from the
lnsurance Companies, pursuant to the provisions of the l\lo-Fault Act, including
“allovvable expense” benefits as defined in §3107(1)(a) consisting of “all reasonable
charges incurred for reasonably necessary proclucts, services, and accommodations for an
injured person’s care, recovery or rehabilitation.”

8. Tlie insured has been a patient at l\/laple l\/lanor and Plaintit`fs have
rendered reasonably necessary products, services and accommodations services i`or this
patient’s care, recovery, and rehabilitation and this patient has incurred reasonable and
substantial charges for the sarne.

9. Plaintiffs have sent reasonable proof of the fact of the services rendered
that the services are reasonably necessary for the care, recovery and/or rehabilitation of

this patient, the amount of incurred charges and that the charges are reasonable to the

 

 

 

 

 

 

'i%i»OOOBBZ-l\li; l:ll_§lj ll\l M`t’ OFFBCE Ceii’ty §W. Garreii WAYNE COllbl`l`t Cl_El“*’l< 'liZQ/E©l@ blilil §il\rl Sitse'o Di;\‘soo

 

Attomey and Counselor at Law .

' l\/larcus Evengelista PC

 

[ ' """ "'l

Case 2:19-cv-10766-DML-APP ECF No. 1-2 filed 03/14/19 Page|D.lO Page 5 of 7

insurance Coinpanies, requesting payment in roll for these services incurred by its
insured

l@. Dcspite receiving these bills §ront Plaintit`t`s and accompanying
clocr;l.rnentation7 the insurance Companies have refused to pay all ot` the charges for v\/bicb
the insured remains liable, over a significant period of time

ll. Fursuant to §3l12 of the l\lo-»Fault Act, l?'laintit`t`s are entitleti to receive
payment for tire reasonably necessary services that it has provided to and for the benth
of tire insured.

lZ. 'l`ltat tire failure of the insurance Cornpanies to pay reasonable charges for
the services provided by P‘laintir"fs to its insured, is unjustified, and in direct violation of
the l\lo»Fanlt Act, for the reason that these reasonable charges are due and owing under
the “allowable expense” provision oi` §3107(1)(a) of the No-Fault Act, Wbich obligates
the insurance Coinpanies to pay “all reasonable charges incurred for reasonably
necessary products services, and accommodations for an injured person’s care, recovery7
and rehabilitation.”

13. These no»t`ault benefits due and owing to Plaintiffs, are “overclue” as
contemplated by §3142 of the l\lo-F ault Act, thereby entitling Plaintii:`fs to recover interest
at the rate of lZ% annum from the insurance Cornpanies.

14. Tlie lnsurance Cornpanies’ refusal to pay these rio-fault benefits to
Plaintiffs constitute an “unreasonable delay” and/or “unreasonable denial” in making
proper payment of a claim as contemplated by §3148 of the No-Fault Act, thereby

entitling Plaintiffs to recover reasonable attorney fees from the lnsurance Companies,

 

 

SOl'l

Snsan illit-

ltERl~‘i ‘l:"QZ/Z»U'l@ BZUU alibi

t.l?

Catny tt/t. Garrett W,£i\/NSE COUitll`t’

TH=UUUESBZ=Nt* till_El:i il‘»i ltfl`r' GFFII<CE

Case 2:19-cv-1

 

Attomey and Counselor at Law -

vi'\/larcus Evaogelista PC

 

to

`Vt/l?tl?.l§i§l?@l?n@ Planttit"fs respectfully prays that damages be awarded in its
favor and against the insurance Cornpanies for the following elements of damage

(a) all no-».t`anlt benefits found due and owing to Plaintiffs under the lviicbigan
llo~Fatilt Autotnobile insurance Act (l\/iCL SOO_BlOl, er seq), including but not limited
to, those expenses Which are more fully described in the preceding paragraphs ot` this
Coinplaint;

(b) statutory interest at the rate of 12% per annum on all overdue benefits
from the time the lnsurance Cornpanies obtained or should have obtained reasonable
proof ot` the fact and the amount of the claimed expenses7 pursuant to §31`42 of the No-
F ault Act;

(c) reasonable attorney fees t`or the insurance Coinpanies’ unreasonable delay
and/or denial in making proper payment of no~fault benefits, pursuant to §3148 of the
No-Fault Act;

(ol) additional interest on civil judgments allowed under the Revised
ludicature Act (RJA);

(e) statutory interest at the rate of 12% per annum under l\/lCL 500.2006;

(i`) “court costs and reasonable attorney fees” under MCL 600.2591 because
the insurance Coinpanies have unreasonably refused to pay and/or unreasonably delayed
rnal<in g payinent;

(g) interest on money judgments including attorney fees and costs under l\/ICL
600_60l3;

(h) taxable costs, fees, and other expenses as provided by law; and

O766-D|\/|L-APP ECF NO. 1-2 filed 03/14/19 Page|D.ll Page 6 Of

l.f
7

 

l '""' '"'""W"'" f '" " ' 'f ' ' ' ' ""' nw l

' ` ease 2:`19-cv-10'7ee-'r)l\/1L-APP ECF No. 1-2 filed 03/14/19 Pagelo.lz Page?of?

 

 

§§ (i) any and all other relief this Court determines to be just and appropriate
w under the oircurnstances, including equitable relief to ensure that tire insured continues to
§ receive tire services to Wbieb be is entitled.
tie
en
§§ . runy_nnryraue;,
§§ `
M All Plaintit`t`s demand a trial by jury on all counts in this action
ing
us
' ' li/IFARCUS EVANGELl§S'l`er l?l€:`l
§
“"' § /5// Mo/wer/ra/ §vo/n@ei/est'n/
§ reasons 'eyANesrrsrA, P.c_ wausau
5 Met'<`;us`:liyaugielisla, CPA, MBA, ESQ
§ Attorney for Plaintift`s
§ 7071 Orchard Lalre Roarl, Suite 333
§ West Bloon:i§elcl, lvll 48322
< shore (248) 626-1114
Fax (248) 626-391$
0
§ Date lanuary 21, 20l9
§
§
LL|
§
2

'i§»§}{}@ii€jz*l\§i:: l: ll_E D ll\§ §\13‘§`“"{ ‘G l:l:§€:;§ C a.j:§-¥Y, §!zx Saj.i..€;§§ `VVAYW§ Q UU §§

 

